DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment on February 14, 2022.
Claims 7-8, 12, and 22 are cancelled.
Claims 1-6, 9-11, 13-21, and 23-36 are pending.
Claims 1-6, 9-11, 13-21, and 23-36 are examined.
This Office Action is given Paper No. 20220511 for references purposes only.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 20-21 and 23-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
These claims are vague and indefinite because they include purely functional limitations without corresponding structure. Specifically, the specification does not clearly link or associate structure(s) for these limitations:
“an issuer module… token” in claim 20;
“a recipient module… data” in claim 20;
“a token transfer module… wallet” in claim 20;
“a qualification module… token” in claim 20;
“the issuer module… ledger” in claim 21;
“the qualification module… provider” in claim 26;
“the tokenization system… token” in claim 27;
“the token transfer module… request” in claim 30;
“the token transfer module… event” in claim 31;
“the qualification module… token” in claim 32;
“the tokenization system… in” in claim 34;
“a funding system… ledger” in claim 36.
Please see Claim Interpretation below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-11, 13-21, and 23-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Feeney (US 2016/0162897), in view of Chan et al. (US 2018/0068130), and further in view of Salama et al. (US 2016/0092870).

Claim 1
Feeney discloses:
creating and issuing an issuer token (crypto-currency, see [0043]) on a first distributed ledger (audit chain, see [0045]) corresponding to the offering (transaction, e.g. transfer of an access right, see [0043]); 
performing a check (challenge, see [0065]) to qualify a wallet (wallet, see [0058]) of a first recipient (first entity, see [0066]);
transferring the issuer token to the wallet of the first recipient following a confirmation that the wallet of the first recipient has been qualified (authenticating the first entity, see [0068]);
Feeney does not disclose:
The set of KYC data… token;
The transfer… token.
Chan teaches:
the set of KYC data (KYC procedures, see [0072, 0085]) for each wallet is used to create a KYC token (e.g. token for A, token for B, see Figure 6, [0087]) for each recipient; wherein: each KYC token (token, see [0086]) comprises a set of transfer criteria (rules, see [0053]) generated by the issuer, wherein the transfer criteria comprises a set of imposed restrictions (rules, see [0053]) by the issuer pertaining to who may be allowed to purchase, receive, acquire, or otherwise trade the corresponding token (regulate distribution of tracked assets, see [0053]); and 
the transfer of the issuer token to the second recipient is: restricted when the set of transfer criteria of a second KYC token does not match the set of transfer criteria of a first KYC token (if token is not valid, then transaction is rejected, see [0087]); and permitted when the set of transfer criteria (rules, see [0086]) of the second KYC token matches (token is valid, see [0087]) the set of transfer criteria of the first KYC token. 
Feeney discloses creating tokens on a ledger, performing a check to qualify a wallet, and transferring tokens to a recipient. Feeney does not disclose creating a KYC token and restricting/permitting the transfer, but Chan does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the system and method for user authentication using crypto-currency transactions as access tokens of Feeney with the creating a KYC token and restricting/permitting the transfer of Chan because 1) a need exists for a more versatile technique for online authentication (see Feeney [0003]); and 2) a need exists for distributed ledger based asset tracking that maintains privacy (see Chan [0006]). Creating a KYC token and restricting/permitting the transfer allows for controlled transfers of a token.
Feeney in view of Chan does not disclose:
Constraining… wallet.
Salama teaches:
constraining any subsequent transfer of the issuer token between recipient wallets until a confirmation that a wallet of a second recipient has been qualified (verify user’s identity, see [0049]), wherein: qualifying the wallet of the first recipient and the wallet of the second recipient is based on a set of Know Your Client (KYC) data created for each wallet (KYC credentials, see [0049]).
Feeney in view of Chan discloses creating tokens on a ledger, performing a check to qualify a wallet, transferring tokens to a recipient, creating a KYC token and restricting/permitting the transfer. Feeney in view of Chan does not disclose constraining subsequent transfers, but Salama does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the system and method for user authentication using crypto-currency transactions as access tokens of Feeney, in view of Chan, with the constraining subsequent transfers of Salama because a need exists for administering mobile application programs using pre-loaded tokens (see Salama [0003]). Constraining subsequent transfers allows for controlled transfers of a token.

Claims 2, 21
Furthermore, Feeney discloses:
issuing the issuer token simultaneously on a second distributed ledger (multiple copies of audit chain, see [0056]) when the issuer token is issued to the first distributed ledger.  

Claims 3, 30
Furthermore, Feeney discloses:
providing an alternative method (request for information, see [0056]) of accessing the issuer token in response to a verified lockout request.

Claim 4
Furthermore, Feeney discloses:
all transfers of the issuer token occur directly on the first distributed ledger (audit chain, see [0056]).  

Claims 5, 31
Furthermore, Feeney discloses:
the transfer of the issuer token to the wallet of the recipient is completed following an occurrence of a time based event (timed protocol, see [0062]).

Claims 6, 29
Furthermore, Feeney discloses:
the subsequent transfer of the issuer token to the wallet of the second recipient is completed without the authorization (automatically, see [0064]) of the first recipient in response to an occurrence of a predetermined event (license verification script, see [0064]).

Claim 9
Furthermore, Feeney discloses:
the created KYC token for each recipient is stored in their respective wallets (private key stored in wallet, see [0040]).  

Claims 10, 24
Furthermore, Feeney discloses:
the KYC token is configured to act as an authentication device to allow payments (payment, see [0058]) from the corresponding wallet (wallet, see [0040]).

Claims 11, 23
Furthermore, Feeney discloses:
the recipient wallets reside on a second distributed ledger (multiple copies of audit chain, see [0056]).

Claim 13
Furthermore, Chan teaches:
creating the KYC token comprises combining the set of transfer criteria (rules, see [0053]) with the set of KYC data (KYC procedures, see [0072, 0085]).

Claims 14, 25
Furthermore, Feeney discloses:
the KYC token is configured to be used as a master key (master list document with hashes of all keys, see [0055]) for logging in to one or more websites. 

Claims 15, 26
Salama teaches:
the set of KYC data is obtained from a third party provider (third party data provider, see [0103]).

Claims 16, 32
Furthermore, Feeney discloses:
generating an Anti-Money Laundering (AML) token (anti-money laundering regulatory identification protocols, see [0069]) for the issuer that is linked to the issuer token.  

Claims 17, 33
Furthermore, Feeney discloses:
the AML token is linked to at least one KYC token (know your client regulatory identification protocols, see [0069]) held in one or more issuer related wallets; and
each KYC token is created based on a set of KYC data (e.g. social security numbers, credit scores, bank account information, see [0069]) for each issuer related wallet. 

Claims 18, 34
Furthermore, Feeney discloses:
generating at least one of a compliance report and a tax report (e.g. submission concerning tax identification numbers, credit scores, consumer reports, business firm filings, see [0069]) corresponding to the issuer token and the wallet the issuer token is residing in.  

Claims 19, 35
Furthermore, Feeney discloses:
the issuer token comprises a derivative (secret may be basis to set up private key cryptographic communication, see [0030]).

Claim 20
Feeney discloses:
a tokenization system (system, see [0043]) in communication with the distributed ledger (audit chain, see [0045]), comprising: 
a recipient module configured to create a recipient account (wallet, see [0058]) according to a set of recipient data (keys, see [0040, 0058]); and 
a token transfer module in communication with the issuer module and the distributed ledger configured to transfer the issuer token from the issuer module to a first recipient wallet (first entity, wallet, see [0058, 0066]).
Feeney does not disclose:
An issuer… token;
Store… recipient;
Qualify… data;
A confirmation… token;
Wherein… token.
Chan teaches:
an issuer module accessible by the issuer and configured to create and issue an issuer token (token, see [0085]) on a first distributed ledger (ledger, see [0085]) according to a set of issuer data (rules, see [0053]), wherein the issuer data includes a first set of transfer criteria (rules, see [0053]) comprising a set of imposed restrictions by the issuer pertaining to who may be allowed to purchase, receive, acquire, or otherwise trade the corresponding token (regulate distribution of tracked assets, see [0053]);
store the KYC token in the wallet of the first recipient (e.g. token in Account A, see [0087]); and 
qualify the wallet of the first recipient according to: a comparison of the issuer data (rules, see [0053]) to the set of recipient data (e.g. Account B, see [0086-0087]); and
a confirmation that the first set of transfer criteria (rules, see [0086]) included in the issuer data matches (token is valid, see [0087]) the second set of transfer criteria in the KYC token (token, see [0087]),
wherein the transfer of the issuer token to the wallet of the first recipient is constrained until the qualification module confirms that the wallet of the first recipient is qualified to receive the issuer token (if token is not valid, then transaction is rejected, see [0087]).
Feeney discloses a tokenization system with a recipient module and token transfer module. Feeney does not disclose issuing a token, storing the token, qualifying a wallet, and confirming/constraining a transfer, but Chan does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the system and method for user authentication using crypto-currency transactions as access tokens of Feeney with the issuing a token, storing the token, qualifying a wallet, and confirming/constraining a transfer of Chan because 1) a need exists for a more versatile technique for online authentication (see Feeney [0003]); and 2) a need exists for distributed ledger based asset tracking that maintains privacy (see Chan [0006]). Issuing a token, storing the token, qualifying a wallet, and confirming/constraining a transfer allows for controlled transfers of a token.
Feeney in view of Chan does not disclose:
A qualification… criteria. 
Salama teaches:
a qualification module communicatively linked to the recipient module and configured to: create a Know Your Client (KYC) token (generate an encrypted mobile wallet token, see [0075, 0092]) for the first recipient, wherein the KYC token comprises: the set of recipient data (information identifying user or client device, see [0080]); a set of KYC data (KYC credentials, see [0048]); and a second set of transfer criteria (predetermined number and/or type of KYC credentials, e.g. 2 types, see [0049]).
Feeney in view of Chan discloses a tokenization system that issues a token, stores the token, qualifies a wallet, and confirms/constrains a transfer. Feeney in view of Chan does not disclose a KYC token comprising recipient data, set of KYC data, and a second set of transfer criteria, but Salama does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the system and method for user authentication using crypto-currency transactions as access tokens of Feeney, in view of Chan, with the KYC token features of Salama because a need exists for administering mobile application programs using pre-loaded tokens (see Salama [0003]). Having a KYC token comprising recipient data, set of KYC data, and a second set of transfer criteria allows for controlled transfers of a token.

Claim 27
Furthermore, Chan teaches:
the tokenization system is further configured to constrain any subsequent transfer (if token is not valid, then transaction is rejected, see [0087]) of the issuer token between the first recipient wallet holding the issuer token and a second recipient wallet intending to receive the issuer token until the qualification module confirms that the wallet of the second recipient is qualified to receive the issuer token.

Claim 28
Furthermore, Salama teaches:
the transfer of the issuer token to the second recipient wallet: 
is restricted (failed verification, see [0052]) if 10646.0116a third set of transfer criteria (predetermined number and/or type of KYC credentials, e.g. 3 types, see [0049]) associated with the second recipient wallet does not match the first set of transfer criteria in the issuer data; and 
is permitted (allowed because user’s identity verified, see [0053]) if the third set of transfer criteria associated with the second recipient wallet matches the first set of transfer criteria in the issuer data.  

Claim 36
Furthermore, Feeney discloses:
a funding system in communication with the recipient module and the token transfer module configured to: 
receive a coin sell order (selling, see [0067]) from the issuer; 
assign a discount rate (mine blocks, see [0067]) to the coin sell order; 
identify a party (entity, see [0067]) to purchase the coin at the discount rate; and 
facilitate the coin sell order between the party and the issuer without the use of an exchange off of the distributed ledger (see [0067]).

Response to Arguments 
Applicant argues that the prior art does not teach the amendments. 
Please see new mapping. 

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Law (US 2017/0163629) discloses secure token distribution.
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support her interpretation of the claims.1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
configuration “(1) (A) (software) The arrangement of a computer system or component as defined by the number, nature, and interconnections of its constituent parts.” “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note: May refer to hardware configuration or software configuration.”  IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.
Applicant is reminded that functional recitation(s) using the word and/or phrases “for”, “adapted to”, or other functional language (e.g. see claims 10 and 24 which recite “device to allow payments”, claims 14 and 25 recite “configured to be used as a master key”) have been considered but are given little patentable weight because they fail to add any structural limitations and are thereby regarded as intended use language. To be especially clear, all limitations have been considered. However, a recitation of the intended use of the claimed product must result in a structural difference between the claimed product and the prior art in order to patentably distinguish the claimed product from the prior art. If the prior art structure is capable of performing the intended use, then it reads on the claimed limitation. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) ("The manner or method in which such a machine is to be utilized is not germane to the issue of patentability of the machine itself.”); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See also MPEP §§ 2106 II (C.), 2114 and 2115. Unless expressly noted otherwise by Examiner, the claim interpretation principles in the paragraph apply to all examined claims currently pending.
For compact prosecution purposes and should Applicant overcome the prior art rejections noted above, Applicant is reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2106 II C.: "Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. [Emphasis in original.]"; and In re Johnston, 435 F.3d 1381, 77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.").
Claims 12 and 28 recite “is restricted if the set of transfer criteria.”

112f analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“an issuer module… token” in claim 20;
“a recipient module… data” in claim 20;
“a token transfer module… wallet” in claim 20;
“a qualification module… token” in claim 20;
“the issuer module… ledger” in claim 21;
“the qualification module… provider” in claim 26;
“the tokenization system… token” in claim 27;
“the token transfer module… request” in claim 30;
“the token transfer module… event” in claim 31;
“the qualification module… token” in claim 32;
“the tokenization system… in” in claim 34;
“a funding system… ledger” in claim 36.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “an issuer module configured to create and issue an issuer token on a first distributed ledger according to a set of issuer data” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “an issuer module” coupled with functional language “configured to create and issue an issuer token on a first distributed ledger according to a set of issuer data” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The remaining limitations listed above have a similar analysis. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 20-36 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.